DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 
Claim Rejections - 35 USC § 112
Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 57 recites “wherein the supported cobalt-containing Fischer- Tropsch synthesis catalyst contains at least 15 wt% Co, and a single particle crush strength of at least 24.9 N”.   The instant specification describes the Fischer- Tropsch synthesis catalyst can comprise 10-40% by weight of cobalt (See published application US 20190046960 para. [0053]) and 20% by weight Co and 1% Mn having single particle crush strength 24.9 or 39.6 N (See published application US 20190046960  table 6).   However the instantly claimed “at least 15 wt.% of cobalt” encompasses cobalt loading amount greater than 40% by weight while the claimed “a single particle crush strength of at least 24.9 N” encompasses single particle strength greater than 39.6 N, both such greater than 40% by weight of Co and greater than 39.6 N single particle strength are not described in the original disclosure.  Therefore, the inventor(s), at the time the application was filed, does not have possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 26, 28 and 31, 34, 36-46, 50-51, 53-57 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Dogterom (US2007/0123594) in view of Maury (US 2013/0324623). 
Dogterom teaches a process for preparing tiania-supported catalyst, wherein the tiania support is shaped by any suitable process such as spray drying, pelletizing, extrusion to form granulate or powder ([0010]) and comprising 70 to 100% by weight of crystalline titania ([0011]).  Dogterom also discloses preparing a Fischer-Tropsch catalyst ([0015]-[0017]) after calcining the shaped catalyst carrier particles, wherein cobalt is catalytically active metal ([0018]) and such catalytically active metal  can be  deposited onto calcined shaped titania support via impregnation ([0021]).   Dogterom also discloses catalyst can be prepared via mixing calcined shaped brookite particles (titania) and a source of catalytically active metal and optionally metal promoters, kneading the mixture and extruding the mixture to obtain a shaped catalyst precursor, then typically drying and calcinations steps ([0021]-[0025], example 3, claim 24-25). 
Regarding claim 26,  Dogterom  does not expressly teach impregnating titania support with a cobalt containing compound. 
Maury teaches stabilizing an oxide support particles (e.g. TiO2) ([0035]) by impregnating an aqueous solution of cobalt metal salt onto such oxide support, then drying, calcining such cobalt impregnated support to form a stabilizing titania support ([0041]-[0044]). 
It would have been obvious for one of ordinary skill in the art to adopt such cobalt impregnating, drying and calcining steps as shown by Maury to modify the support material producing process of Dogterom because by doing so can help limit attack of Fischer-Trospsch synthesis reaction medium (water, acids) attack to the catalyst and providing a strong interaction between group VIII metal (i.e. cobalt) and oxide support material  as suggested by Maury ([0012], [0050]). 
Since Dogterom already teaches such catalyst support after drying, calcining can be shaped for desired shape thus providing mechanically stronger shaped catalyst support ([0010]), then impregnating the shaped, calcined support with cobalt material, then the impregnated mixture kneaded together, extruded to desired shape, dried and calcined ([0021], [0023]-[0025], example 3).  Hence, Dogterom in view of Maury teaches impregnating titania powder or granulate with cobalt-containing compound, calcining the cobalt impregnated titania support power or granulate and extruding the calcined cobalt impregnated titania support or granulate, impregnating the calcined product with cobalt containing compound as that of instantly claimed. 
Regarding claim 28,  Dogterom already teaches calcining the shaped catalyst carrier powder or granulates ([0010], [0017]), impregnating such calcined catalyst carrier with a cobalt compound and extruding to from an extrudate  ([0021]-[0023], [0027], claim 24). 
Regarding claim 31, Dogterom in view of Maury already teaches impregnating the shaped catalyst carrier granule or powder, calcining the cobalt impregnated catalyst carrier, and then further impregnating and extruding the cobalt impregnated catalyst carrier to form an extrudate prior to calcining. Furthermore, such impregnation, extruding and calcining are well-known process steps for help forming a desired titania  supported cobalt catalyst for Fischer-Tropsch synthesis,  it would have been obvious for one of ordinary skill in the art obvious to choose an intervening step of calcination step of the impregnated supported powder or granule prior to extruding to form an extrudate for help obtaining a desired cobalt catalyst for  Fischer-Tropsch synthesis because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results  (See §MPEP 2144.04 IV). 
Regarding claim 34, Dogterom already teaches calcining the extrudate ([0021], [0027], [0034], example 3). 
Regarding claim 36, Dogterom further discloses calcining carried out at a temperature of 400-700 °C ([0034]). 
Regarding claim 37, Dogterom further teaches the catalyst mixture comprising up to 40% by weight of Co relative to the total amount of catalyst, preferably 10-30% by weight ([0031], [0047], [0049], table 1-2).  Maury further discloses  that the impregnation, drying and calcination stages for the stabilised oxide support, preferably in that order, is performed twice, the first stage for impregnation of the oxide support which is possibly stabilised permits the deposit of 2 to 15% by weight and preferably 5 to 10% by weight of cobalt, with respect to the total mass of the final catalyst; while the second stage for impregnation of the oxide support which is stabilised permits the deposit of 2 to 15% by weight and preferably 5 to 10% by weight of cobalt, with respect to the total mass of the final catalyst.  Maury also teaches that these two stages permit the deposit of a content of metallic cobalt between 4 and 30% by weight and preferably between 10 and 20% by weight with respect to the total mass of the final catalyst ([0053], example 3-4). 
It would have been obvious for one of ordinary skill in the art to adopt first stage of impregnation of the oxide support with such cobalt content and a second stage impregnation of such cobalt content onto cobalt stabilized titania support as shown by Maury to respectively modify the titania support producing step and catalytic metal impregnation step of Dogterom  because by doing so can  help obtaining a desired cobalt stabilized titania support and help obtaining a desired cobalt containing catalyst having improved performance as suggested by Maury ([0012], [0050], example  3-4).  
Regarding claim 38, Dogterom teaches using mulling to mix cobalt compound and titania support material together before extrusion ([0021], [0025], [0045]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known mulling before extrusion to mix titania material and cobalt compound thus help obtain a desired mixture of cobalt compound and support material before extrusion process as suggested by Dogterom.  Furthermore, adopting such well-known mulling process to obtain a desired mixture will have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding 39, Dogterom further teaches pelletizing, (wheel) pressing, extruding or otherwise forcing to obtain a granular or powdered catalyst or catalyst precursor ([0010], [0015]).  Dogterom also teaches mulling the cobalt compound and support material to form a granular or powdered catalyst ([0025]). 
Regarding 40, Dogterom further teaches forming catalyst carrier having size between 5 and 500 microns, preferably between 10 and 200 micron ([0010]), wherein such size overlapping with that of instantly claimed size range thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding 41, Dogterom further teaches the catalyst carrier comprises another refractory oxide, such as silica, alumina, zirconia, or combination thereof ([0016]). 
Regarding 42-44, Dogterom also teaches binders can be included into the shaped catalyst carrier material ([0016]), extrusion aid, peptizing agent can be included in the catalyst mixture during impregnation ([0026], [0027]), and a promoter being selected from Mn, Zr, Rh, Pt can be included during the impregnation ([0020], [0031], [0033], [0034]). 
Regarding claim 45, Dogterom also teaches cobalt containing compound can be cobalt nitrate ([0032]). 
Regarding claim 46, Dogterom teaches activating (i.e. reducing) the cobalt containing catalyst to obtain a reduced Fischer-Tropsch synthesis catalyst ([0035], [0036]). 
Regarding claim 50-51 and 53-54, Dogterom and Maury already teaches such limitations as discussed above. 
Regarding claim 55, Dogterom teaches titania support comprising 70 to 100% by weight of crystalline titania (table 2, [0016]) and the support only has titania (example 3, claim 3, 6, 24, 26-27), hence 100% of titania in the support is envisioned. 
Regarding claim 56, Dogterom already teaches titania support comprising 70 to 100% by weight of crystalline titania (table 2, [0016]) and the support only has titania (example 3, claim 3, 6, 24, 26-27), hence 100% of titania in the support, i.e. support comprises no alumina or silica as that of instantly claimed is envisioned. 
Regarding claim 57, Dogterom does not expressly teach the claimed single particle crush strength.  However, Dogterom already teaches titania support can be shaped for desired shape thus providing mechanically stronger shaped catalyst support ([0010]), then impregnating the shaped, calcined support with cobalt material, then the impregnated mixture kneaded together, extruded to desired shape, dried and calcined ([0021], [0023]-[0025], example 3) while Maury teaches oxide support (titania) can be impregnated double times with cobalt metal for desired loading ([0053]), wherein such impregnation is same or substantially the same as that of instant application (See  published application US 20190046960  para. [0015], [0053], [0054], table 6).  Dogterom  and  Maury teaches same or substantially the same  impregnating titania powder or granulate with cobalt-containing compound with the impregnation can be repeated as shown by Maury,  with repeated extrusion for desired mechanical strength, therefore, same or substantially the same single particle crush strength as that of instantly claimed would be expected. 

Response to Amendment
The affidavit not covered under specific rule filed on 06/01/2022 is insufficient to overcome the rejections because the arguments are not convincing.   The applicant states that Muray allows a wide variety of oxide support, including alumina, silica, titania, ceria, zirconia and mixture thereof (para. [0035]), preferably using silica and alumina, optionally using impregnating active metal to stabilizing alumina support, therefore applicant assumed such stabilization only used to forming aluminate for alumina support.   The applicant is kindly reminded that that non-preferred and alternative embodiments constitute prior art MPEP 2123, and a reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings.  Firstly, Maury expressly teaches oxide support can be selected from simple oxide and preferably from alumina (Al2O3), silica (SiO2), titanium oxide (TiO2), ceric oxide (CeO2) and zirconia (ZrO2) and cobalt can be used to stabilize such oxide support including titania support ([0035], [0041], [0050]).  It is true that Maury discloses the very preferably oxide support is silica-alumina ([0035]), but such teachings do not limit titania support can be stabilized via forming a spinel with impregnated metal as applicant alleged.  Secondly, instantly claimed titania support only a support comprising titania based on broadest and reasonable interpretation.   It is also noted that instant disclosure expressly describes titania as support only one choice from a list of metal oxide support, which includes silica, alumina, titania, ceria etc. as well (See published application US 20190046960 para. [0059]).  
In response to applicant’s arguments about two recited NPL documents--Zhang et al. (Thermal and hydrothermal stability of pure and silica-doped mesoporous aluminas, Microporous and Mesoporous Materials, 284, 60-68 (2019),  and Mardkhe et al., Synthesis and characterization of silica doped alumina catalyst support with superior thermal stability), only discloses thermal stability of alumina support, thus TiO2 cannot be stabilized as shown by Maury,   the applicant is also kindly reminded that none of these reference shown that Maury disclosed stabilizing step cannot be adapted to modify TiO2 support for providing a catalyst which can help limit attack of Fischer-Trospsch synthesis reaction medium (water, acids) attack to the catalyst and help providing  a strong interaction between group VIII metal (i.e. cobalt) and oxide support material  as suggested by Maury ([0012], [0050]).  

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.   
 In response to applicant’s arguments about Muray allows a wide variety of oxide support, including alumina, silica, titania, ceria, zirconia and mixture thereof (para. [0035]), preferably using silica and alumina, optionally using impregnating active metal to stabilizing alumina support, please see previous remarks as stated in response to amendment sections. 
In response to applicant’s arguments about Muray disclosed stabilizing only leading to hydrothermal stability, It is noted that the examiner thanks the applicant points out such matter, wherein cobalt crystal size not linked to stabilization step thus  such reasoning in rejections has been withdrawn. 
In response to applicant’s arguments about no reason to stabilizing Dogterom disclosed TiO2 support because which already has good thermal stability or combining Muray with Dogterom,  first of all, Maury disclosed teachings not limited to silica-alumina support as applicant alleged.  Rather Maury disclosed stabilizing can be applied to a titania support, which is essentially the same as that of instant application.  Since both Dogerom and Maury are pertinent to titania supported catalyst, Maury teaches stabilizing an oxide support particles (e.g. TiO2) ([0035]) by impregnating an aqueous solution of cobalt metal salt onto such oxide support, then drying, calcining such cobalt impregnated support to form a stabilizing titania support ([0041]-[0044]).  It would have been obvious for one of ordinary skill in the art to adopt such cobalt impregnating, drying and calcining steps as shown by Maury to modify the support material producing process  of Dogterom because by doing so can help provide a catalyst can limit attack of Fischer-Tropsch synthesis reaction medium (water, acids) attack to the catalyst  etc. as suggested by Maury ([0012], [0050]).   In summary, adopting such well-known technique for predictable results, i.e. incorporating Maury disclosed stabilizing oxide support, e.g. adopting such stabilizing step into Dogterom disclosed titania support catalyst would have reasonable expectation of success for one of ordinary skill in the art, that is, for providing an improved catalyst for Fischer-Tropsch synthesis.   Applicant submitted affidavit not under specific rule appears to be pure allegations without factual data/evidence to support that incorporating Muray disclosed stabilizing step  cannot be incoprated into Dogterom disclosed TiO2 support. 
As for the arguments in affidavit, please see previous remarks as stated in previous response to amendment sections. 
In response to applicant’s arguments about present inventors found that impregnation both before and after extrusion improving Fischer-Tropsch selectivity,  first of all,  the examiner would like to remind the applicant that  evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (See MPEP § 716.02(d) - § 716.02(e)).   As for the conventional catalyst having bubbles and large pores, it is noted that such conventional catalyst being extruded with one impregnation of solid cobalt compound (see published application US 20190046960 para. [0010], Fig. 4, 6, 8, 10), but the instantly applied reference Dogterom and Maury teaches impregnating a titania support with cobalt containing compound, calcining, extruding, then re-impregnating the cobalt impregnated titania support.   In other words,  such listed examples and arguments are not even being compared to closest prior art.  Secondly, all applied references showing similar amount of cobalt loading and catalyst having strong structure stability (see Maury, Dogterom etc.).  Hence, such argued improved results seem expected from applied references’ teachings. 
In response to applicant’s arguments about instant table 1 and Fig. 7 and 11 allowing high cobalt loading without leading to the catalyst degradation,   instant application disclosed examples using cobalt impregnating titania, extruding the impregnated titania, then calcining,  impregnating the calcined cobalt impregnated cobalt,  then extruding and calcining forming the catalyst  (see instant publication US2019/0046960A1 para. [0098]-[0104], table 1-6, Fig. 1-3), which means instant examples only showing intermediate extruding and then calcining in between impregnations.   But instant claims have a much broader scope as compared to such argued intermediate extruding/calcining (in either order), for example  claim 26 recites “ b) calcining the impregnated support powder or granulate and extruding the calcined impregnated support powder or granulate to form an extrudate; or extruding the impregnated support powder or granulate to form an extrudate and calcining the extrudate”.   Furthermore, instant examples showing 20% or 30% cobalt loading amount onto titania support, but  instant claims do not limit such amount of cobalt loading in the claimed invention (see claim 26 etc.),  which shows again  instant claims have a much broader scope as compared to the  instant examples.   Even if assuming such alleged superior results being true,  it is not readily apparent for one of ordinary skill in  the art whether such alleged improved results will occur over the entire claimed range (for any cobalt loading content).  Hence, such arguments are not found convincing.

Conclusion
Pertinent arts of interests are cited onto PTO-892 form.  For example, Van Rensburg to US20140155501 discloses a process for preparing a cobalt-containing hydrocarbon synthesis catalyst includes calcining an initial catalyst precursor comprising a catalyst support supporting a cobalt compound, by heat treating the initial catalyst precursor under non-reducing conditions in order to decompose the cobalt compound and/or to cause the cobalt compound to react with oxygen, thereby to obtain a calcined initial catalyst precursor. A cobalt compound is introduced onto and/or into the calcined initial catalyst precursor so that the calcined initial catalyst precursor supports this cobalt compound thereby obtaining a subsequent catalyst precursor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732